       Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION

CHRISTINA WORLEY,

        Plaintiff,

v.                                                  CASE NO. 5:20-cv-00076-TKW-MJF

MHM HEALTH PROFESSIONALS,
INC. and MHM HEALTH
PROFESSIONALS, LLC,

        Defendants.
                                                    /

                        MHM HEALTH PROFESSIONALS, LLC’S
                          RULE 26(a)(1)(A) DISCLOSURES

        Defendant MHM Health Professionals, LLC (“MHMHP”), 1 by and

through its undersigned counsel, hereby serves its disclosures pursuant to

Rule 26(a)(1). MHMHP reserves the right to modify or supplement these

disclosures as discovery progresses.

26(a)(1)(A)(i):           Individuals Likely to Have Discoverable Information
                          That Defendant May Use to Support Its Defenses:

        1.       Sarah Brus
                 c/o Catherine H. Molloy
                 GREENBERG TRAURIG, P.A.
                 101 E. Kennedy Blvd., Suite 1900
                 Tampa, FL 33602
                 (813) 318-5700

1
 MHM Health Professionals, Inc. was converted from a corporation to a limited liability company effective December
31, 2018. Accordingly, at all relevant times, the entities were the same entity.

ACTIVE 49360684v1
Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 2 of 6
Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 3 of 6
      Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 4 of 6




                c/o Florida Department of Corrections
                501 South Calhoun Street
                Tallahassee, FL 32399
                Has knowledge regarding Plaintiff’s employment and allegations
                contained in the Amended Complaint.

        12.     Mitchell Brown
                c/o Florida Department of Corrections
                501 South Calhoun Street
                Tallahassee, FL 32399
                Has knowledge regarding Plaintiff’s employment and allegations
                contained in the Amended Complaint.

        13.     Rodney Tomlinson
                c/o Florida Department of Corrections
                501 South Calhoun Street
                Tallahassee, FL 32399
                Has knowledge regarding Plaintiff’s employment and allegations
                contained in the Amended Complaint.

        14.     All individuals identified in Plaintiff’s Rule 26(a)(1)(A) Disclosure

        15.     All individuals identified by Plaintiff during the course of discovery

        16.     All individuals identified by Defendant during the course of

                discovery.

26(a)(1)(A)(ii):      Documents, Data Compilations, and Tangible Things
                      in the Possession, Custody, or Control of Defendant
                      That It May Use to Support Its Defenses:

        1.      Plaintiff’s personnel file with MHMHP;

        2.      All documents received via Chapter 119, Fla. Stat. public records
                requests and/or Freedom of Information Act requests;

        3.      MHMHP’s Employee Handbook & Code of Business Conduct;
                and

                                            4
ACTIVE 49360684v1
      Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 5 of 6




        4.      All documents produced in discovery.

26(a)(1)(A)(iii): Computation of Categories of Damages:

      MHMHP reserves the right to seek its attorneys’ fees and costs
attendant to the defense of this case under any available statutory
provisions. The amount of fees that may be claimed is currently unknown.

26(a)(1)(A)(iv): Insurance Disclosure:

      MHMHP will make available for inspection and copying any insurance
agreement under which an insurance business may be liable to satisfy all or
part of a possible judgment in the action or to indemnify or reimburse for
payments made to satisfy the judgment.


                                            Respectfully submitted,


                                            Richard C. McCrea, Jr.
                                            Florida Bar No. 351539
                                            Email: mccrear@gtlaw.com
                                            Catherine H. Molloy
                                            Florida Bar No. 33500
                                            Email: molloyk@gtlaw.com
                                            Cayla M. Page
                                            Florida Bar No. 1003487
                                            Email: pagec@gtlaw.com
                                            GREENBERG TRAURIG, P.A.
                                            101 E. Kennedy Boulevard
                                            Suite 1900
                                            Tampa, Florida 33602
                                            (813) 318-5700 – Telephone
                                            (813) 318-5900 – Facsimile
                                            Attorneys for Defendant




                                        5
ACTIVE 49360684v1
      Case 5:20-cv-00076-TKW-MJF Document 9-1 Filed 04/23/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 23, 2020 the foregoing document

was sent electronically to:

                               Adam Ellis, Esq.
                             Marie A. Mattox, P.A.
                         203 North Gadsden Street
                         Tallahassee, Florida 32301
                            adam@mattoxlaw.com
                          jervonie@mattoxlaw.com
                         michelle2@mattoxlaw.com

                          E. Nicole Palmer, Esq.
                     Wade, Palmer & Shoemaker, P.A.
                           14 N. Palafox Street
                       Pensacola, FL 32591-3510
                       npalmer@wpslawyers.com
                        jboling@wpslawyers.com
                      cschreiner@wpslawyers.com



                                                      Attorney




                                      6
ACTIVE 49360684v1
